DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11 and 16-20 of U.S. Patent No. 9,600,080 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations of the instant application are encompassed by claimed limitations of claims 1-7, 11 and 16-20 of the patent
Instant application (claim 1)
US 9,600,080 (claim 1)
A non-line-of-sight gesture recognition system configured to:
A computer-implemented method comprising:
receive or capture an image of a room;
receive or determine dimensions of the room;

receiving or capturing an image of a room from a perspective of a non-line-of-sight gesture-recognition system; receiving or determining dimensions of the room;  

determining, based at least in part on the image and the dimensions of the room, a volume of the room in which there is no line-of-sight to the non-line-of-sight 
gesture-recognition system;
determine, by providing radar transmissions into the room, a set of transmission paths sufficient to cause a reflected radar field to be provided within at least a portion of the volume, the reflected radar field enabling capture of gesture interactions with the reflected radar field.

determining, by providing radar transmissions from the non-line-of-sight gesture-recognition system and into the room a set of transmission paths sufficient to cause a reflected radar field to be provided within at least a portion of the volume, the reflected radar field 
enabling capture of gesture interactions with the reflected radar field.

	
Regarding claim 2, the determination of the volume of the room includes to track, with a radar transmission, a person or animal’s movement in the room and, during a portion of the movement, not receive a reflection from the person or animal or a part of the person or the animal (please see claim 2 of the patent).
Regarding claim 3, the determination of the volume of the room further includes to:
provide a radar field effective to receive reflections from objects in the room; and

Regarding claim 4, the determination of the set of transmission paths iteratively provides the radar transmissions and correlating reflections from the iteratively provided radar transmissions (please see claim 4 of the patent).
Regarding claim 5, provide the reflected radar field within the volume;
receive a reflection of a gesture interaction made within the volume;
determine, based on the reflection of the gesture interaction, a gesture made within the volume; and
cause a device or application to be controlled based on the determined gesture (please see claim 5 of the patent).
Regarding claim 6, determine, based on the dimensions of the room and the image of the room, non-imaged but existing floor, wall, or ceiling areas and wherein the determination of the volume of the room in which there is no line-of-sight to the non-line-of-sight gesture-recognition system is based in part on the non-imaged but existing floor, wall, or ceiling areas (please see claim 6 of the patent).
Regarding claim 7, a non-line-of-sight smart device comprising:
a transceiver or network interface configured to receive a gesture from a smart device associated with a radar field in a format usable by the non-line-of-sight smart device to recognize the gesture; and
at least one processor configured to:
recognize, based on the format, the gesture; and 

control, based on the gesture, the non-line-of-sight smart device; or 
establish, based on the gesture, communication with the smart device associated with the radar field (please see claim 7 of the patent).
Regarding claim 8, the at least one processor is further configured to:
execute an application in response to a determination that the gesture maps to a preconfigured control gesture associated with a control input for the application (please see claim 7 of the patent).
Regarding claim 9, the gesture is received from the smart device based on an interaction that is within the radar field associated with the smart device; and
the non-line-of-sight smart device is without line-of-sight to the radar field (please see claim 19 of the patent).
Regarding claims 10 and 17, the at least one processor is configured to recognize the gesture as a control gesture to control the non-line-of-sight smart device without first selecting the non-line-of-sight smart device to be controlled (please see claim 19 of the patent).
Regarding claim 11, the gesture is from a set of gestures uniquely mapped to each of a set of smart devices; and
the gesture is uniquely mapped to the non-line-of-sight smart device to enable control of the non-line-of-sight smart device based on the gesture without explicitly selecting the non-line-of-sight smart device to be controlled (please see claim 20 of the patent).

determine that the gesture is intended to select the non-line-of-sight smart device to enable a future, second gesture determined at the smart device to control the non-line-of-sight smart device; and
responsive to the determination, initiate establishment of the communication with the smart device associated with the radar field (please see claim 16 of the patent).
Regarding claim 13, the transceiver or network interface is configured to receive the second gesture from the smart device associated with the radar field in the format usable by the non-line-of-sight smart device to recognize the second gesture; and
the at least one processor is configured to:
recognize, based on the format, the second gesture; and 
responsive to recognizing the second gesture, control, based on the second gesture, the non-line-of-sight smart device (please see claim 17 of the patent).
Regarding claim 14, the gesture is from a set of gestures uniquely mapped to each of a set of smart devices; and
the gesture is uniquely mapped to the non-line-of-sight smart device (please see claim 18 of the patent).
Regarding claim 15, a computer-implemented method comprising:
receiving, by a non-line-of-sight smart device, gesture data from a smart device associated with a radar field in a format usable by the non-line-of-sight smart device to recognize a gesture;

responsive to recognizing the gesture:
controlling, by a non-line-of-sight smart device and based on the gesture, the non-line-of-sight smart device; or
establishing, by a non-line-of-sight smart device and based on the gesture, communication with the smart device associated with the radar field (please see claim 11 of the patent).
Regarding claim 16, executing an application in response to determining that the gesture maps to a pre-configured control gesture associated with a control input for the application (please see claim 16 of the patent).
Regarding claim 18, responsive to recognizing the gesture:
determining that the gesture is intended to select the non-line-of-sight smart device to enable a future gesture determined at the smart device to control the non-line-of-sight smart device; and
performing the establishing of the communication with the smart device responsive to the determining (please see claim 19 of the patent).
Regarding claim 19, receiving a second gesture from the smart device associated with the radar field in the format usable by the non-line-of-sight smart device to recognize the second gesture;
recognizing, based on the format, the second gesture; and
responsive to recognizing the second gesture, controlling, based on the second gesture, the non-line-of-sight smart device (please see claim 16 of the patent).

the non-line-of-sight smart device is not within line-of-sight to the radar field (please see claim 17 of the patent).

Claims 1, 5, 7-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 and 10 of U.S. Patent No. 10,664,059 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations of the instant application are encompassed by claimed limitations of claims 1, 4-7 and 10 of the patent
Instant application (claim 1)
US 10,664,059 (claim 1)
A non-line-of-sight gesture recognition system configured to:
A smart device associated with a radar field, the smart device comprising:
receive or capture an image of a room;
receive or determine dimensions of the room; determine, based at least in part on the image and the dimensions of the room, a volume of the room in which there is no line-of-sight to the non-line-of-sight gesture-recognition system; and

a non-line-of-sight gesture-recognition system configured to: provide the radar field, the radar field including a direct radar field and a reflected radar field, the reflected radar field provided in one or more volume in a room to which direct line-of-sight from the non-line-of-sight gesture-recognition system is not available;


sense radar reflections from an interaction that is within the reflected radar field, the radar reflections sensed by receiving the radar reflections from a surface of the room and at an antenna of the non-line-of-sight gesture-recognition system; recognize, based on the radar reflections from the interaction that is within the reflected radar field, a gesture.

	
Regarding claims 5, 7, 15 and 20 (please see claim 1 of the patent).
Regarding claims 8 and 16, (please see claim 5 of the patent).
Regarding claim 9, (please see claim 6 of the patent).
Regarding claim 10, (please see claim 10 of the patent).
Regarding claims 11 and 14, (please see claim 7 of the patent).
Regarding claims 12, 13 and 19, (please see claim 4 of the patent).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gollakata et al. (“Gollakata”) (Pub. No.: US 2016/0054804 A1).
Regarding claim 7, Gollakata discloses a non-line-of-sight smart device comprising:
a transceiver or network interface (112 and 118) configured to receive a gesture from a smart device (110) associated with a radar field in a format usable by the non-line-of-sight smart device to recognize the gesture (paras. 0023-0024 and 0026-0027); and
at least one processor (114) configured to:
recognize, based on the format, the gesture (paras. 0028, 0034-0035 and 0044); and 
responsive to recognizing the gesture:
control, based on the gesture, the non-line-of-sight smart device (paras. 0028 and 0034-0035); or 
establish, based on the gesture, communication with the smart device associated with the radar field (paras. 0028, 0034-0035 and 0044).
Regarding claims 8 and 15, Gollakata discloses the at least one processor is further configured to:

Regarding claims 9 and 17, Gollakata discloses the gesture is received from the smart device based on an interaction that is within the radar field associated with the smart device; and
the non-line-of-sight smart device is without line-of-sight to the radar field (paras. 0026-0028, 0034-0035 and 0044).
Regarding claim 10, Gollakata discloses the at least one processor is configured to recognize the gesture as a control gesture to control the non-line-of-sight smart device without first selecting the non-line-of-sight smart device to be controlled (paras. 0026-0028, 0034-0035 and 0044).
Regarding claim 11, Gollakata discloses the gesture is from a set of gestures uniquely mapped to each of a set of smart devices; and
the gesture is uniquely mapped to the non-line-of-sight smart device to enable control of the non-line-of-sight smart device based on the gesture without explicitly selecting the non-line-of-sight smart device to be controlled (paras. 0031-0035).
Regarding claim 12, Gollakata discloses the at least one processor is further configured to, responsive to recognizing the gesture:
determine that the gesture is intended to select the non-line-of-sight smart device to enable a future, second gesture determined at the smart device to control the non-line-of-sight smart device; and

Regarding claim 13, Gollakata discloses the transceiver or network interface (112 and 118) is configured to receive the second gesture from the smart device associated with the radar field in the format usable by the non-line-of-sight smart device to recognize the second gesture; and
the at least one processor (114) is configured to:
recognize, based on the format, the second gesture; and 
responsive to recognizing the second gesture, control, based on the second gesture, the non-line-of-sight smart device (paras. 0031-0035).
Regarding claim 14, Gollakata discloses the gesture is from a set of gestures uniquely mapped to each of a set of smart devices; and
the gesture is uniquely mapped to the non-line-of-sight smart device (paras. 0031-0035).
Regarding claim 15, Gollakata discloses a computer-implemented method comprising:
receiving, by a non-line-of-sight smart device, gesture data from a smart device (110) associated with a radar field in a format usable by the non-line-of-sight smart device (105) to recognize a gesture (paras. 0023-0024 and 0026-0027);
recognizing, by a non-line-of-sight smart device, the gesture based on the format (paras. 0028, 0034-0035 and 0044); and
responsive to recognizing the gesture:

establishing, by a non-line-of-sight smart device and based on the gesture, communication with the smart device associated with the radar field (paras. 0028, 0034-0035 and 0044).
Regarding claim 18, Gollakata discloses responsive to recognizing the gesture:
determining that the gesture is intended to select the non-line-of-sight smart device to enable a future gesture determined at the smart device to control the non-line-of-sight smart device; and
performing the establishing of the communication with the smart device responsive to the determining (paras. 0033-0035).
Regarding claim 19, Gollakata discloses receiving a second gesture from the smart device associated with the radar field in the format usable by the non-line-of-sight smart device to recognize the second gesture;
recognizing, based on the format, the second gesture; and
responsive to recognizing the second gesture, controlling, based on the second gesture, the non-line-of-sight smart device (paras. 0033-0035).
Regarding claim 20, Gollakata discloses the gesture data corresponds to an interaction that is within the radar field associated with the smart device; and
the non-line-of-sight smart device is not within line-of-sight to the radar field (paras. 0033-0036).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0346701 and US 2016/0041617.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.